Citation Nr: 0404325	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-11 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to March 
1949.  The appellant is the veteran's surviving spouse.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for the 
cause of the veteran's death.       

The appellant originally filed her claim in August 1999.  The 
Regional Office denied the claim in January 2000 on the basis 
that it was not well grounded.  

The VA impliedly reopened the case in response to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The VCAA mandated that decisions denying claims 
between July 14, 1999 and November 8, 2000 on the basis that 
they were not well grounded, must be reviewed on a de novo 
basis.  

After the RO completed all development and notification 
requirements of the VCAA, it issued a rating decision in 
October 2002 that once again denied the appellant's claims.  
She filed her Notice of Disagreement in November 2002.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was cardio-
respiratory arrest due to  pulmonary tuberculosis (PTB) with 
pneumonia.

2.  There are no medical records recorded during or within 
decades of service reflecting any symptoms, diagnoses, or 
treatment for heart or lung disease, to include PTB or 
pneumonia.

3.  Service connection was not in effect for any disability 
during the veteran's lifetime 

4.  The preponderance of the evidence is against a causal 
relationship between the veteran's fatal PTB with pneumonia 
and any incident of service.

CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.374 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the claimant under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the January 2000 rating decision, the 
October 2002 rating decision, the March 2003 Statement of the 
Case, and letters sent to the claimant by the RO, adequately 
informed her of the information and evidence needed to 
substantiate her claim for service connection for the 
veteran's cause of death, and complied with VA's notification 
requirements.  The Statement of the Case set forth the laws 
and regulations applicable to the appellant's claim for 
service connection.  Further, letters from the RO to the 
appellant dated February 2001, June 2001, and July 2003 
informed her of the types of evidence that would substantiate 
her claim; that she could obtain and submit private evidence 
in support of her claim; and that she could have the RO 
obtain VA and private evidence if she completed the 
appropriate medical releases for any private evidence she 
wanted the RO to obtain.  In sum, the appellant was notified 
and aware of the evidence needed to substantiate her claim 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the appellant by 
February 2001, June 2001, and July 2003 letters and asked her 
to identify all medical providers who treated the veteran for 
any cardio-respiratory problems, PTB, or pneumonia.  The RO 
has obtained all identified evidence.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003). 

In a recent decision, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the Court held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  The Court also held that 
the duty to notify provisions required VA to request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

As noted above, the initial unfavorable rating decision 
preceded the enactment of the VCAA.  Nonetheless, upon 
reopening the claim, the RO ensured that the VCAA provisions 
have been considered and complied with.  There is no 
indication that there is additional evidence that is 
obtainable; and there has been a complete review of all the 
evidence of record.  As such, there is no indication that 
there is any prejudice to the appellant by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard, 
supra.

Background

The death of the appellant's late husband was caused by 
cardio-respiratory arrest due to PTB and pneumonia.  It is 
the appellant's contention that her husband developed PTB and 
pneumonia while in service.  

Service medical records were reported to have been destroyed 
in a fire in 1973.  Furthermore, there are no post-service 
medical records until the veteran was admitted to the 
hospital two days prior to his death in May 1992.  

The hospital records reflect that the veteran was brought in 
with complaints of difficulty breathing.  His condition was 
precipitated by a chronic cough of one year's duration and 
accompanied by night sweats, fever, back pain, and a loss of 
appetite.  There is no indication that the veteran had a 
history of pneumonia or PTB.

A June 2001 correspondence and subsequent affidavit from Dr. 
G. F. D. states that she treated the veteran from May 1951 to 
December 1953 and diagnosed the veteran with malaria, 
dysentery, and PTB with pneumonia.  She wrote that all the 
veteran's illnesses were connected with service.  Dr. G. F. 
D. failed to submit any accompanying medical records of 
treatment because she noted that they "are no longer 
available, because of limited space, and some of them are 
destroyed by rats and floods."  

The veteran was not service connected for any disability 
during his lifetime.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service. 38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and active tuberculosis becomes manifest 
to a degree of 10 percent within three years from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the three-year 
presumptive period provided by § 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods, but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity.  38 C.F.R. § 3.371(a).

A service department diagnosis of active pulmonary 
tuberculosis will be accepted unless designated medical 
personnel certify that such diagnosis was incorrect. 38 
C.F.R. § 3.374(a).  Diagnosis of active pulmonary 
tuberculosis by VA medical authorities as the result of 
examination, observation, or treatment generally will be 
accepted for rating purposes.  38 C.F.R. § 3.374(b).  
Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374(c).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence. See also, 38 C.F.R. § 3.102 (2002).  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).


Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In the present case, the evidence includes a June 2001 
affidavit from Dr. G. F. D. indicating that she had treated 
the veteran from May 1951 to December 1953 for service-
connected malaria, and PTB with pneumonia; hospital records 
from the two days prior to the veteran's death that indicate 
that his condition had begun one year prior to his admittance 
to the hospital; and a death certificate that states that the 
cause of the veteran's death was cardio-respiratory arrest 
due to PTB with pneumonia.  

As noted above, the service medical records were reported 
destroyed in a 1973 fire.  In such cases, in addition to the 
duties imposed by the VCAA, VA's duty to assist is heightened 
and includes an obligation to search alternative forms of 
records which support the veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  There is also a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases where records 
are presumed destroyed while in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). The appellant was advised to submit or identify any 
alternate sources of evidence. However, she did not supply or 
identify any additional relevant records.  Under such 
circumstances, and in the absence of any indication from the 
appellant that there may be alternate sources of evidence 
available, no further development can be conducted, and even 
the heightened duty present in cases where records were 
destroyed by the fire at NPRC has been met.  

There is no indication in the record that the veteran had a 
service-connected disability or ever filed a claim for 
service connection during his lifetime

There are no medical records recorded during or within 
decades of service  documenting that the veteran had heart 
disease or lung disease, to include PTB or pneumonia.  The 
June 2001 affidavit from Dr. G. F. D. refers to diagnoses 
purportedly made almost forty years prior to the veteran's 
death.  As to PTB, pursuant to 38 C.F.R. § 3.374, diagnosis 
of active pulmonary tuberculosis by private physicians on the 
basis of their examination, observation or treatment will not 
be accepted to show the disease was initially manifested 
after discharge from active service unless confirmed by 
acceptable clinical, X-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  The June 2001 statement 
merely notes PTD decades earlier; it was not accompanied by 
contemporaneously recorded clinical, X-ray or laboratory 
studies, or records of hospital observation or treatment.  
And it is apparent that there is no such evidence of 
treatment because Dr. G. F. D. added that they "are no 
longer available, because of limited space, and some of them 
are destroyed by rats and floods."  This type of physician's 
statement is not competent evidence of a diagnosis of PTB 
within three years of service.  38 C.F.R. §§ 3.307(a)(3), 
3.371(a), 3.374.  

Dr. G. F. D. also stated that she treated the veteran from 
May 1951 to December 1953 for pneumonia.  However, aside from 
the absence of any clinical or X-ray findings of pneumonia 
during that time or for decades thereafter, the terminal  
hospital records reflect that the veteran was brought in with 
complaints of difficulty breathing and that his condition was 
precipitated by a chronic cough of one year's 


duration.  (Emphasis added.).  There is no indication in the 
terminal hospital records that the veteran had had pneumonia 
prior to that time and certainly no suggestion that he had 
had pneumonia for more than 40 years (from service until 
death).  In fact, while Dr. G. F. D. wrote the conclusory 
statement that the veteran's pneumonia was "service-
connected", she did not indicate that she treated the 
veteran for pneumonia during service, nor did she link it to 
any event or clinical or X-ray finding in service.  It is 
apparent that the opinion that the pneumonia was "service-
connected", proffered more than 50 years after service and 
more than 8 years after the veteran's death, was based on 
remote history obtained from the veteran rather than a review 
of any medical or X-ray findings recorded during service.  
The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran, where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)) (Board favoring one medical opinion 
over another is not error); Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Winsett v. West, 11 Vet. App. 
420 (1998) (Court affirmed the Board's decision which weighed 
two medical opinions, from an expert and a treating 
physician).  Greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The Court has rejected a treating physician rule that gives 
the opinions of treating physicians greater weight in 
evaluating veterans claims.  Harder v. Brown, 5 Vet. App. 
183, 188 (1993).  

On the question of the duration of the veteran's fatal 
pneumonia, the Board finds that the terminal hospital records 
indicating pneumonia of one years' duration outweighs the 
brief medical statement alleging treatment for pneumonia 
decades earlier for the following reasons.  The former 
medical evidence was recorded for treatment purposes, whereas 
the latter was presented only after the appellant filed a 
claim for VA compensation benefits.  The terminal hospital 
records contain a relevant medical history relating to the 
course and duration of the veteran's pneumonia.  The June 
2001 statement is weakened by recollection of events that 
occurred so many years ago and by the complete absence of any 
relevant clinical or X-ray findings.  Moreover, treatment 
from May 1951 to December 1953 would still have been post-
service and it still leaves a significant lapse in time 
between such treatment and the onset of the veteran's fatal 
pneumonia.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
It is pertinent to again note that the terminal hospital 
records indicate that the veteran's fatal pneumonia began one 
year prior to his death in 1992.

The Board has considered the appellant's statements regarding 
the onset of her husband's fatal PTB with pneumonia.  
However, where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

For these reasons, service connection for the cause of the 
veteran's death is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).








ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




